Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 1 of 33 PageID: 1223




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY
 --------------------------------------------------X
 UNITED STATES OF AMERICA,

                       Plaintiff,                      Docket No.: 18-CV-9293-MCA-MAH

        -against-

 THE REAL PROPERTIES KNOWN AS

 50 RIVERSIDE BOULEVARD, UNIT 21B
 NEW YORK, NEW YORK ;

 2 RIVER TERRACE, UNIT 12J
 NEW YORK, NEW YORK;

 40 BROAD STREET, UNIT 20FG
 NEW YORK, NEW YORK ; and

 18 AND 19 COLTS GAIT LANE
 COLTS NECK, NEW JERSEY

                        Defendants in rem.
 --------------------------------------------------X

                 MEMORANDUM OF LAW IN SUPPORT OF
              PETITIONER’S MOTION TO DISMISS COMPLAINT
                       FOR FORFEITURE IN REM



                                              Timothy C. Parlatore, Esq.
                                              Parlatore Law Group, LLP
                                              Counsel for Petitioners
                                              One World Trade Center, Suite 8500
                                              New York, NY 10007
                                              212-679-6312
                                              timothy.parlatore@parlatorelawgroup.com
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 2 of 33 PageID: 1224




                                                   Table of Contents

 PRELIMINARY STATEMENT ............................................................................3
 STATEMENT OF FACTS ......................................................................................5
 LEGAL STANDARD ............................................................................................12
 ARGUMENT ..........................................................................................................14
    I. Plaintiff Has Failed to State a Cause of Action for the Two Pre – “Go
    Private” Properties. ............................................................................................14
       a. The Allegations About Two of the Four Defendant Properties Predate
       Any Alleged Violations of U.S. Law ..............................................................14
       b. Even if Plaintiff had Properly Alleged a Violation of U.S. Law, Plaintiff
       has Failed to Connect the Proceeds to the Properties .................................18
       c. Plaintiff has Failed to State a Claim Against the Colts Neck Property. 21
    II. Plaintiff Has Failed to State a Cause of Action to Forfeit the Third and
    Fourth Property ..................................................................................................23
       a. Plaintiff Has Failed to Allege a “Scheme or Artifice to Defraud.” ........23
       b. Plaintiff Has Failed to Sufficiently Plead Fraudulent Misrepresentations
       ...........................................................................................................................25
    III. Plaintiff Should Be Sanctioned with Dismissal or Disqualification for
    Their Brazenly Improper Use of Illegally Obtained Emails and Violations of
    the Attorney-Client Privilege.............................................................................27
 CONCLUSION.......................................................................................................32




                                                                 1
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 3 of 33 PageID: 1225




                                                 Table of Authorities

 Am. Unites for Kids v. Lyon, 2015 U.S. Dist. LEXIS 171614.................................30
 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) ............................................................13
 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) ..................................... 13, 14
 Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012) ........................................... 13, 14
 DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990) ..................................26
 Fayemi v. Hambrecht & Quist, Inc., 174 F.R.D. 319, 324-27 (S.D.N.Y.1997) ......30
 Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) ........................13
 Glynn v. EDO Corp., 2010 U.S. Dist. LEXIS 86013, 2010 WL 3294347
   (D.Md.2010) .........................................................................................................30
 In re Advanta Corp. Sec. Litig., 180 F.3d 525, 534 (3d Cir. 1999) .........................25
 In re BP P.L.C., Sec. Litig., 843 F. Supp. 2d 712 (S.D.T.X. 2012) .........................16
 In re Burlington, 114 F.3d at 1417 ..........................................................................25
 In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010) .................13
 In re Nice Sys., Ltd. Secs. Litig., 135 F. Supp. 2d 551, 577 (D.N.J. 2001) .............26
 In re Rockefeller, 311 F.3d at 216............................................................................26
 In re Royal Bank of Scot. Group PLC Sec. Litig., 765 F. Supp. 2d 327, 337 (S.D.N.Y.
   2011) .....................................................................................................................16
 Josephson v. Marshall, 2001 U.S. Dist. LEXIS 10049, 2001 WL 815517, *2
   (S.D.N.Y. July 19, 2001) ......................................................................................31
 Lynn v. Gateway Unified Sch. Dist., 2011 U.S. Dist. LEXIS 143282, *14, 2011 WL
   6182348 (E.D.C.A. 2011).....................................................................................30
 Morrison v. Nat’l Austl. Bank Ltd., 561 U.S. 247 (2010)................................. 15, 17
 quoting Fayemi v. Hambrecht & Quist, Inc., 174 F.R.D. 319, 324 (S.D.N.Y. 1997)
    ..............................................................................................................................31
 United States v. $8,221,877.16 in United States Currency, 330 F.3d 141, 158 (3d
   Cir. 2003) ..............................................................................................................19
 United States v. Mandell, 752 F.3d 544, 549 (2nd Cir. 2014) ..................................16
 United States v. Regent Office Supply Co., 421 F.2d 1174, 1182 (2nd Cir. 1970) ...25
 United States v. Shaffer Equip. Co., 11 F.3d 450, 461-62 (4th Cir.1993) ...............30
 United States v. Starr, 816 F.2d 94, 98, (2nd Cir. 1987) ..........................................25
 United States v. Stewart, 185 F.3d 112 (3d Cir. 1999) ............................................19
 United States v. Voigt, 89 F.3d 1050 (3d Cir.1996) ................................................19




                                                                 2
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 4 of 33 PageID: 1226




                           PRELIMINARY STATEMENT

       Plaintiff has filed a complaint for in rem forfeiture of the Defendant properties

 on a theory that they represent the proceeds of illegal activity, to wit securities fraud

 and money laundering. However, these claims are based on a deeply flawed

 investigation and an assertion of claims which the Plaintiff lacks the jurisdiction to

 advance. Plaintiff has failed to properly state a cause of action that would permit it

 to forfeit any of the Defendant properties. Moreover, much of Plaintiff’s complaint

 relies upon email communications that were obtained in violation of the law, many

 of which also constitute attorney-client privileged communications. Plaintiff’s

 reliance upon these stolen emails and brazen quoting of attorney-client

 communications should be sanctioned by dismissal of this action or, at a minimum,

 disqualification of Plaintiff’s counsel and the return of the stolen property.

       Plaintiff alleges a pattern of misconduct by Paul Parmar (“Parmar”) related to

 his conduct as CEO of Constellation Healthcare Technologies, LLC (“CHT”), a

 company that was being publicly traded on the foreign London Stock Exchange

 Alternative Investment Market (“AIM”).1 Specifically, Plaintiff alleges that Parmar,

 and his co-defendants, orchestrated several secondary offerings on the AIM that


 1
  CHT was not, and has never been, registered with the United States Securities and
 Exchange Commission.
                                            3
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 5 of 33 PageID: 1227




 were intended to fund acquisitions of new subsidiaries, but that these subsidiaries

 either do not exist or were overstated in their revenue. Plaintiff then alleges that

 Parmar presented false information to Chinh Chu, Truc To, and other members of

 CC Capital, in order to induce them into entering into a transaction to take CHT

 private.

       The factual basis alleged by Plaintiff, if true, clearly demonstrates that two out

 of these four properties were purchased or refinanced prior to any alleged violation

 of United States law. Plaintiff alleges that the funds from the secondary offerings

 on the AIM were used to purchase or refinance the mortgage of three of the four

 defendant properties. However, even if one were to accept Plaintiff’s allegations as

 true (as one must in a Rule 12(b)(6) motion), Plaintiff has failed to state a legally

 cognizable claim against these three properties under the laws of the United States

 of America, as this activity related to a London stock exchange with investors in

 London, not the United States. The complaint therefore completely fails to state a

 cause of action against these three defendant properties and should be dismissed.

       As to the remaining property, the complaint fails to state a plausible cause of

 action for two reasons:

       1. It is implausible that, in a multi-million dollar securities transaction with

            sophisticated investors, attorneys, consultants and financial institutions,

            the due diligence on the project would have relied on any of the allegedly


                                            4
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 6 of 33 PageID: 1228




          false documents referenced by Plaintiff and, in any event, Plaintiff has

          failed to plead any specific false statement with particularity.

       2. There is no plausible allegation that the purchase price was any lower than

          the actual value of the company. Fraud (and therefore proceeds of a fraud)

          require some monetary damage to the alleged victim.

                            STATEMENT OF FACTS

                                Background of CHT

       Parmar and other investors acquired a medical billing, collections, and

 practice management service company, Orion Healthcorp, Inc. (“Orion”) in June

 2013. Orion became a subsidiary of CHT. As CEO of CHT, Parmar grew the

 company over the next several years through an aggressive growth strategy of

 acquiring smaller service providers and making them subsidiaries of Orion. The

 value of these acquisitions to CHT/Orion was primarily in their customer lists and

 relationships, as these medical practices would then be serviced by the main

 CHT/Orion platform. When first formed, CHT operated solely as a privately-owned

 company.

       CHT grew through these acquisitions and went public on the London Stock

 Exchange’s Alternative Investment Market (“AIM”) to help raise money to fund

 similar acquisitions. At that time, Orion held eight subsidiary companies and

 continued with an aggressive acquisition and growth strategy. Most of the shares


                                           5
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 7 of 33 PageID: 1229




 were held by various entities which Parmar managed and controlled (the “Parmar

 entities”).

        By the time Parmar wanted to take CHT back private, it had grown to 14

 operational subsidiaries, along with several holding companies or shells, which were

 formed for the purpose of being filled with new acquisitions.

                                 Secondary Offerings

        One of the primary purposes of taking CHT public was to raise money to fund

 acquisitions, use for operations, working capital and as the business saw fit. One of

 the methods used by CHT was to make secondary offerings, usually accompanied

 by a forward-looking statement about a potential acquisition, to raise additional

 capital. Plaintiff wants to restate the purpose of the raises as exclusively for

 acquisitions but fails to highlight that the economic reality of any secondary raise up

 is to sell company shares at a discounted price. The money raised goes to the

 company for its needs, regardless of whether the intended acquisition closes or not.

 For example, in the last raise up, CHT was only seeking a raise of 16 - 20 million

 for acquisition of MDRX by selling shares but the investors purchased shares worth

 over 40 million dollars. The company was permitted to keep the proceeds even

 though there was no acquisition mentioned or even contemplated above and beyond

 the need of 16- 20 million dollars. Clearly the funds were CHT’s property as the

 investors were given assets in return of greater value the shares of the company at a


                                           6
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 8 of 33 PageID: 1230




 discount to daily trading. None of the investors were US citizens and, by law, US

 citizens were prohibited from purchasing the shares, as the law only allows such

 shares to be specifically designated and only sold after they have been aged at least

 1 year before a US citizen can acquire such shares.

       Plaintiff is alleging that these were fraudulent because the potential

 acquisitions did not close as anticipated, however all of the allegedly fraudulent

 misrepresentations pleaded are from after the secondary offerings had closed.

       As outlined in the complaint, three of the shells that were formed, but never

 filled, were Northstar First Health, LLC (“Northstar”), Phoenix Health, LLC

 (“Phoenix”), and MDRX Medical Billing, LLC (“MDRX”). All three had been

 formed for the purpose of acquiring new subsidiaries and used in the raise ups on

 the London AIM exchange. While these raise ups were successful, the acquisitions

 did not go exactly according to plan and two of these shells, Phoenix and MDRX,

 remained empty shells. 2

       As with all investments into CHT, the funds raised from these secondary

 offerings went into the main operating accounts of CHT. According to Plaintiff,

 approximately $50 million was deposited into the operating account from these



 2
   Plaintiff has alleged that Parmar and his associates provided false information, in
 the form of press releases and financial statements, indicating that these empty shells
 were actual acquisitions. For the limited purpose of this motion, these allegations
 are presumed to be true.
                                           7
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 9 of 33 PageID: 1231




 allegedly improper raise-ups.

                              CHT’s Operating Accounts

       The complaint discusses CHT’s two operating accounts, both of which were

 held at M&T Bank, ending in 5647 and 8132. While Plaintiff vaguely describes how

 the proceeds of the secondary raise ups were deposited into these accounts and that

 money was later withdrawn from those accounts to purchase the Defendant

 Properties, the Complaint lacks the requisite detail to connect these two events or

 demonstrate that the money from the raise ups was used to purchase the properties.

 Rather, the complaint and the bank statements incorporated into the complaint by

 reference tell a different story.

       CHT’s M&T Bank account, ending in 5647, was used by CHT as the business

 operating account in its role as the parent company of Orion. During the relevant

 period of time, the total amount of funds that came into this account were

 $74,927,045.50, of which $52,727,301.46 came from the two secondary fund raises

 in London where the investors bought CHT shares at a discount to market price to

 buy these shares in bulk. Separately, $12,220,000.00 came in from First United

 Health, LLC (“FUH”), a company controlled by Parmar, which was one of the

 largest shareholders of CHT. During this same period of time, $5,315,063.40 was

 transferred directly to Orion to fund operations, and $4,135,667.31 was paid directly

 to vendors of Orion and CHT as per contractual commitments.                  Finally,


                                          8
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 10 of 33 PageID: 1232




  $4,039,000.00 was paid to any entities controlled or related to Parmar (“Parmar

  parties”) on behalf of FUH as per its board approved contractual commitment and

  salaries and Bonuses due. This includes funds used for the properties at issue in this

  lawsuit.

        CHT’s second M&T Bank account, ending in 8132, was also used by CHT as

  the business operating account as the parent company of Orion. During the relevant

  time period, the total amount of funds that came into this account is $65,563,547.71.

  This includes $52,656,581.14, which was transferred from CHT account 5647,

  $12,097842.12, which was the IPO initial fund raise in London, and an additional

  $800,000.00 from FUH. During this same period of time, $4,159,137.03 was

  transferred directly to Orion for operations, $31,616,988.55 was paid directly to

  vendors of Orion and CHT as per contractual commitments and $3,015,442.04 was

  paid to any Parmar parties on behalf of FUH as per its board approved contractual

  commitment and salaries and Bonuses due.

        In summary, these two accounts took in a total of over $75 million, of which

  approximately $50 million came from the secondary raise-ups, over $12 million

  from the IPO, and over $13 million from Parmar parties. Almost $10 million was

  transferred to Orion for operations and over $35 million was paid directly to the

  expenses of Orion.

        Plaintiff is alleging that approximately $9.4 million went to purchase or retain


                                            9
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 11 of 33 PageID: 1233




  two of the relevant Defendant properties (2 River Terrace and Colts Neck), but failed

  to outline in their pleadings how this amount is actually the proceeds of the

  secondary raise ups, rather than from the other sources listed above. Specifically,

  Plaintiff has failed to properly plead how Parmar parties could have withdrawn $9.4

  million in proceeds of illegal activity from accounts into which they had deposited

  over $13 million.

                             The Go Private Transaction

        Over the many months of negotiations leading up to the go private transaction,

  Chinh Chu and his due diligence team on behalf of CC Capital were provided with

  significant access to all of the accurate information and data on CHT’s financial

  condition and were fully aware of exactly what they were investing in.

        CC Capital’s due diligence began with a review of audited financials of CHT.

  Later, CC Capital hired Truc To of KPMG to head the due diligence efforts.

  Discovery in Parmar’s related criminal case has revealed that, from the early stages

  of the due diligence process, Chinh Chu and Truc To were aware of the possible

  existence of the empty shells. Indeed, Truc To advised Chinh Chu to walk away

  from the deal if he had any suspicions of fraud, and Chu refused, claiming that to

  walk away would set CC Capital back “years.” Instead, the due diligence process

  went forward, and Chinh Chu and Truc To were given access to all of CHT’s data,

  including a proprietary software platform, Pegasus, to ensure that they were


                                           10
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 12 of 33 PageID: 1234




  reviewing accurate data. This data, as well as the only independent valuation of

  CHT performed to date, showed that an accurate enterprise value for CHT was over

  $500 million, a price that Chinh Chu and CC Capital was unwilling to pay.

        Chinh Chu and Truc To manipulated the process in an effort to purchase CHT

  for a significantly discounted rate of $290 million, of which Parmar parties funded

  $80 million of equity, CC Capital funded $81 million of equity and the remainder

  was funded by a bank loan taken by CHT, as well as cash from the company itself.

  As all of the normal safeguards, such as a fairness opinion and a legitimate go-shop

  period, were bypassed, Chinh Chu ultimately gave the members of the Special

  Committee of the Board of Directors of CHT indemnification agreements and

  additional compensation to ensure that they would approve his unreasonable terms.

  These manipulations were successful, and the Special Committee agreed to accept a

  price far lower than the actual enterprise value of CHT. On January 31, 2017, the

  going private transaction closed, with CC Capital gaining a 51% stake in CHT.

                                     After Closing 3

        After the fact, in an effort to get rid of Parmar and steal 100% ownership of

  the company, Chinh Chu pretended that information had been falsely presented

  during the due diligence phase and claimed that he had been unaware of the true


  3
    The facts after the closing are relevant to the Court’s determination of sanctions for
  the illegal use of Parmar’s stolen emails and should not be misconstrued as
  presenting matters outside the pleadings on the Rule 12(b)(6) branch of this motion.
                                            11
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 13 of 33 PageID: 1235




  operating structure of CHT. He used this pretext to force Parmar out, file a

  fraudulent bankruptcy for CHT, and to deceive the SEC and DOJ into filing charges

  against Parmar.

        Essential to Chinh Chu’s corrupt plan was to ensure that the KPMG due

  diligence team did not spill the beans about their findings. Immediately after

  closing, Chinh Chu moved to hire Truc To as the CFO of CHT. Chinh Chu rewarded

  Truc To’s dishonest work as the head of KPMG’s due diligence team by offering

  him a compensation package greater than that of the CEO. At the same time, Chu

  instituted a search committee to find a new CEO so that Parmar could be forced out

  and replaced.

        In furtherance of his scheme, Chinh Chu then illegally accessed and

  misappropriated Parmar’s private emails, taken without permission or authority

  from Parmar’s personal server. He then provided these feloniously obtained emails,

  including emails covered by attorney-client privilege, to Plaintiff’s counsel, who

  quotes from them liberally in the complaint.

                                LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) provides that a court may dismiss a

  claim “for failure to state a claim upon which relief can be granted.” When reviewing

  a motion to dismiss, courts must first separate the factual and legal elements of the

  claims and accept all the well-pleaded facts as true. See Fowler v. UPMC Shadyside,


                                           12
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 14 of 33 PageID: 1236




  578 F.3d 203, 210-11 (3d Cir. 2009). All reasonable inferences must be made in the

  plaintiff's favor. See In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir.

  2010).

        To survive a motion to dismiss, the plaintiff must provide “enough facts to

  state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

  U.S. 544, 570 (2007). This standard requires the plaintiff to show "more than a sheer

  possibility that a defendant has acted unlawfully," but does not create as high of a

  standard as to be a "probability requirement." Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009).

        A complaint alleging violations of wire fraud and securities fraud must meet

  a heightened pleading standard of particularity, as required by the Private Securities

  Litigation Reform Act, 15 U.S.C. § 78u-4 and Federal Rule of Civil Procedure 9(b).

        The Third Circuit requires a three-step analysis to meet the plausibility

  standard mandated by Twombly and Iqbal. First, the court should “outline the

  elements a plaintiff must plead to a state a claim for relief.” Bistrian v. Levi, 696

  F.3d 352, 365 (3d Cir. 2012). Next, the court should “peel away” legal conclusions

  that are not entitled to the assumption of truth. Id.; see also Iqbal, 556 U.S. at 678-

  79 (“While legal conclusions can provide the framework of a complaint, they must

  be supported by factual allegations.”). It is well-established that a proper complaint

  “requires more than labels and conclusions, and a formulaic recitation of the


                                            13
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 15 of 33 PageID: 1237




  elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal

  quotations and citations omitted). Finally, the court should assume the veracity of

  all well-pled factual allegations, and then “determine whether they plausibly give

  rise to an entitlement to relief.” Bistrian, 696 F.3d at 365 (quoting Iqbal, 556 U.S. at

  679). A claim is facially plausible when there is sufficient factual content to draw a

  “reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

  556 U.S. at 678. The third step of the analysis is “a context-specific task that requires

  the reviewing court to draw on its judicial experience and common sense.” Id. at

  679.

                                      ARGUMENT

      I. Plaintiff Has Failed to State a Cause of Action for the Two Pre – “Go
                                  Private” Properties.

   a. The Allegations About Two of the Four Defendant Properties Predate Any
                         Alleged Violations of U.S. Law

         Plaintiff’s case primarily revolves around deeply flawed claims regarding the

  alleged go-private “fraud.” However, the timeline of this transaction could only

  conceivably relate to two of the Defendant Properties, 40 Broad Street and 50

  Riverside.   Plaintiff has correctly alleged that the other two properties were

  purchased, or refinanced, prior to the closing of the go-private transaction on January

  31, 2017, and therefore can’t possibly represent the proceeds of illegal activity even

  if such were properly plead.

                                             14
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 16 of 33 PageID: 1238




        In paragraphs 90 through 120, Plaintiff outlines their theory as to how funds

  from the allegedly fraudulent secondary stock offerings were used to purchase

  and/or retain ownership over the Defendant Properties as 2 River Terrace and 18

  Colts Gait Lane. Yet, even if these allegations were true 4, Plaintiff has failed to

  plead what, if any, criminal statutes have been violated which would give Plaintiff

  standing or jurisdiction to commence a forfeiture proceeding.

        As the Supreme Court made clear in Morrison v. Nat’l Austl. Bank Ltd., 561

  U.S. 247 (2010), charges of securities fraud may be brought “only in connection

  with the purchase or sale of a security listed on an American stock exchange, and

  the purchase or sale of any other security in the United States.” Id. At 273. 5

        It is undisputed that these allegedly fraudulent secondary stock offerings were

  conducted on the London Stock Exchange, AIM (Complaint ¶10), an undisputable

  foreign stock exchange, with all of the sales occurring in the United Kingdom, not

  the United States, with the proceeds being deposited into Finncap Limited, a British



  4
    Plaintiff’s allegations regarding the transactions on the Mortgage at Colts Gait Lane
  are demonstrably false and clearly the product of false information provided to
  Plaintiff by Chinh Chu, rather than a thorough investigation. However, for the
  limited purpose of this Rule 12(b) motion, these false allegations are presumed true.
  5
    Although Morrison’s scope is limited when the proceeding is brought by the United
  States (see 15 U.S.C. § 77v(c)), Plaintiff here has utterly failed to invoke this section
  by alleging either significant steps in furtherance of the violation being taken within
  the United States or that the claimed conduct had a foreseeable “substantial effect”
  within U.S. borders.

                                             15
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 17 of 33 PageID: 1239




  investment banking firm. Complaint 83-84, 105. Moreover, each of the press

  releases relied upon by Plaintiff was made on the Regulatory News Service (RNS)

  – a news service provided by and for residents of the United Kingdom.

        Courts have previously considered whether activities on the London Stock

  Exchange are prosecutable in US Courts and have found that there must be some

  additional nexus to the United States that is not present here. See, e.g. United States

  v. Mandell, 752 F.3d 544, 549 (2nd Cir. 2014)(finding jurisdiction for transactions

  on the AIM where purchase applications and payments were made to a company in

  the United States, as opposed to Finncap); In re Royal Bank of Scot. Group PLC Sec.

  Litig., 765 F. Supp. 2d 327, 337 (S.D.N.Y. 2011)(dismissing claims where the

  purchasers of stock traded on the London Stock Exchange were U.S. citizens who

  made the decision to trade while located in the United States. In contrast, the

  purchasers in the case at bar were all in the United Kingdom); In re BP P.L.C., Sec.

  Litig., 843 F. Supp. 2d 712 (S.D.T.X. 2012)(rejecting similar argument regarding

  citizenship and location of buyers in the United States).

        Therefore, Plaintiff’s First Claim for Forfeiture, which is grounded in

  violations of United States securities fraud statutes, can only be applied to the go-

  private transaction, not the secondary stock offerings. Thus, it cannot possibly apply

  to three of the four Defendant Properties, and any claim by Plaintiff to those three

  properties must fail.


                                            16
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 18 of 33 PageID: 1240




        Similarly, Plaintiff’s Second Claim for Forfeiture is based on the theory of

  money laundering, in violation of 18 U.S.C. §§1956, 1957. However, as outlined

  by Plaintiff, these statutes require that the money be derived from “specified

  unlawful activity.” Plaintiff identifies this “specified unlawful activity” as being the

  same inapplicable statutes as in the First Claim for Forfeiture. Complaint ¶8.

  Plaintiff’s claim becomes no more proper by virtue of being made in a more circular

  fashion.

        Thus, pursuant to the Supreme Court’s holding in Morrison, and Plaintiff’s

  utter failure to properly plead the narrow exception to that holding carved out by 15

  U.S.C. § 77v(c), Plaintiff’s claims against the three Defendant Properties that were

  purchased or retained using funds from the secondary offerings must be dismissed.

        Another notable omission by Plaintiff is any attempt to differentiate the wire

  transfers used to purchase these properties and any other expenses or financial

  obligations of CHT. During the relevant time period, CHT took in over twelve

  million dollars from FUH into the same operating account into which the proceeds

  of the secondary offerings were deposited, and in excess of another twelve million

  dollars from FUH and the IPO into the second CHT operating account. CHT also

  had financial obligations to Parmar, as CEO, as well as to the companies that he

  owned or controlled, which made up the majority shareholders of the corporation.

        Plaintiff’s overly simplistic attempt to trace the path of the proceeds


                                            17
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 19 of 33 PageID: 1241




  completely ignores both the actual revenues of CHT, as well as the legitimate

  financial obligations of CHT and of Orion. Without even attempting to plead any

  detail regarding the financial obligations of CHT to Parmar, or to entities he owned

  or controlled, Plaintiff cannot show whether the payments alleged were in the

  ordinary course of business, were excessive, or were actually less than what was due

  and owing. Plaintiff has therefore failed to make a plausible showing that the

  proceeds of any illegal activity, particularly any illegal activity within the

  jurisdiction of the United States, was used to purchase or retain ownership of any of

  the Defendant properties.

  b. Even if Plaintiff had Properly Alleged a Violation of U.S. Law, Plaintiff has
                 Failed to Connect the Proceeds to the Properties

          In order to forfeit property, Plaintiff must go well beyond simply alleging that

  proceeds were deposited into an account and then later withdrawn to purchase

  property. Rather, Plaintiff must show a traceable connection, which is not present

  here.

          Plaintiff mentions the accounts into which the secondary raises from the UK

  were deposited and also mentions that payments were made for purchase of

  apartments but fails to properly plead the requisite “traceable connection” between

  these funds, where additional substantial funds were also deposited into those same

  accounts during the relevant time period which are unrelated to any allegedly illegal

  activity. This is not a situation where the account was solely used to deposit illegal
                                             18
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 20 of 33 PageID: 1242




  funds, nor has Plaintiff made that allegation. To make out a sufficient cause of

  action, Plaintiff must therefore plead the traceable connection with a specificity that

  is not present here and is impossible to credibly plead under this fact pattern.

        As the Third Circuit noted in United States v. $8,221,877.16 in United States

  Currency, 330 F.3d 141, 158 (3d Cir. 2003), “[i]n forfeitures under section 981, the

  government is required to trace the seized property directly to the offense giving rise

  to the forfeiture.” The Court went on to state that when allegedly tainted funds are

  commingled with untainted funds in an account, making that necessary traceable

  connection, although not impossible, places a difficult task upon the government.

  See also United States v. Voigt, 89 F.3d 1050 (3d Cir.1996), and United States v.

  Stewart, 185 F.3d 112 (3d Cir. 1999). In Voigt, that court held that "the government

  must prove by a preponderance of the evidence that the property it seeks under §

  982(a)(1) in satisfaction of the amount of criminal forfeiture to which it is entitled

  has some nexus to the property `involved in' the money laundering offense." Id. at

  1087. Commenting that this burden may be very difficult to meet where property "is

  commingled in an account with untainted property," the court rejected the

  government's effort to forfeit items of jewelry "purchased with funds from an

  account into which money laundering proceeds had been commingled with other

  funds, and after numerous intervening deposits and withdrawals." Id. at 1087-88.

  The court held that, in such a situation, funds cannot be traced as a matter of law.


                                            19
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 21 of 33 PageID: 1243




        Here, Plaintiff has made a weak effort at best to meet its burden to trace the

  path of the proceeds from the Secondary Offerings. Plaintiff does not even mention

  the additional funds deposited into the two CHT operating accounts referenced in

  the Complaint, nor does Plaintiff describe the withdrawals made from those accounts

  to cover CHT’s operating expenses and obligations. Plaintiff never even attempts

  to address the interrelationship between CHT, Orion, CHT’s shareholders, and

  Orion’s financial obligations.

        Plaintiff’s minimal effort to plead a traceable connection is complicated even

  further by the fact that some of the funds for the purchase of two of the Defendant

  properties (2 River Terrace and 40 Broad Street) passed through the escrow account

  of one of Parmar’s attorneys, designated in the complaint as “Law Firm 1”.6

  Although Plaintiff acknowledges that funds were wired both to and from Law Firm

  1’s escrow accounts, and merely points out that some of these funds in this account

  as being from the Secondary Offerings or the Go Private transaction, nowhere does

  Plaintiff deal with the possibility of commingled funds. Plaintiff does not make any

  allegations regarding the balance of the funds held in escrow by Law Firm 1 for the

  Parmar parties prior to these transfers being made, nor does Plaintiff provide any



  6
    The minimal allegations that Plaintiff does make regarding the use of escrowed
  funds rely almost entirely upon their use of privileged attorney-client
  communications, a topic dealt with in further detail infra, but which certainly should
  not be countenanced by this Court.
                                           20
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 22 of 33 PageID: 1244




  specificity regarding other possible transfers to or from the escrow balance during

  the several months in question. Nor does (or can) Plaintiff allege that the ingoing

  and outgoing flow of funds between the escrow account and the CHT operating

  accounts involves identical amounts. Plaintiff’s utter failure to address the issue of

  legitimate funds being commingled with the allegedly illegitimate funds in not just

  the M&T Bank accounts held by CHT but in the escrow account maintained by Law

  Firm 1 on the Parmar parties behalf ensures that the Complaint before this Court

  falls far short of establishing the traceable connection required to justify the

  forfeiture of real property under Section 982(a)(1).

        In short, Plaintiff’s “skim the surface” approach of alleging that illicitly

  obtained funds entered the accounts and that funds from those accounts were then

  used to purchase or retain the Defendant properties is simply insufficient to meet

  their burden to properly connect ANY funds to the properties sought to be forfeited.

     c. Plaintiff has Failed to State a Claim Against the Colts Neck Property.

        Even if this Court finds that Plaintiff has sufficiently pleaded violations of the

  law related to the Secondary Offerings, they still have failed to state a cause of action

  against the Colts Neck property.

        The factual background presented by Plaintiff discusses the original purchase

  of the property in 2000, its development, and three prior mortgages that were taken

  out to develop the land. Complaint ¶99-100. Plaintiff then discusses how these three


                                             21
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 23 of 33 PageID: 1245




  mortgages were consolidated into a single mortgage by Deutsche Bank and, although

  that mortgage did fall behind in 2011, it was brought current and the foreclosure did

  not go through. Complaint ¶101-103. There are no allegations that any unlawful

  funds were used in the purchase and development of the property, or to bring the

  Deutsche Bank mortgage current.

        Plaintiff then alleges that in March 2016, $3.8 million from the secondary

  stock offerings were used to purchase the Deutsche Bank mortgage in the name of

  Aquila Alpha, LLC. Complaint ¶104-107. At the same time, as set forth in further

  detail supra, Plaintiff fails to properly plead the full picture of the bank account from

  which the 3.8 million was transferred. Specifically, Plaintiff completely omits the

  inconvenient fact that $13,020,000.00 came into these bank accounts from FUH,

  another of the Parmar Parties. These funds are not even mentioned by Plaintiff, much

  less alleged to have any impropriety in their source.

        Although Plaintiff alleges generally that funds were used “either to purchase

  or to retain ownership” of the properties, Plaintiff alleges no facts to support this

  claim as it relates to the Colts Neck property. Complaint ¶60. As the mortgage with

  Deutsche Bank was current at the time it was purchased, there was no risk of losing

  the property that was averted through the use of any allegedly improper funds.

        At best, Plaintiff has alleged that the funds were used by a third party, Aquila

  Alpha, LLC, to purchase a mortgage, not that the funds were used to purchase or


                                             22
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 24 of 33 PageID: 1246




  retain ownership of any real property. Conceivably, the Plaintiff could file a

  forfeiture action to take possession of the mortgage from Aquila Alpha, LLC, but

  hasn’t done so. The scheme, as alleged, is too remote from the property itself to

  make it eligible for forfeiture. At best, if the Plaintiff properly alleged and can prove

  that the 3.8 million transfer was indeed from illegal proceeds rather than from

  legitimate sources, then they would arguably have the right to the asset that was

  acquired using those funds; a mortgage on the property, not the property itself.

  Furthermore, the amount in question is less than 7% of the total value of the property

  so it cannot be seized as a substitute asset up to the time a judgement is declared, nor

  has Plaintiff made any effort to claim that the real property in question (the Colts

  Neck address) should be considered a substitute asset.

    II. Plaintiff Has Failed to State a Cause of Action to Forfeit the Third and
                                   Fourth Property

        a. Plaintiff Has Failed to Allege a “Scheme or Artifice to Defraud.”

        Glaringly absent from the pleadings is any theory of a scheme or artifice to

  defraud related to the actual value of CHT. It is axiomatic that a scheme to defraud

  must anticipate some intended harm to the victim, such as the purchase of an asset

  worth less than the victim was led to believe. Conversely where, as here, the

  “victim” purchases an asset for less than its actual value, Plaintiff fails to properly

  plead a scheme to defraud.

        While Plaintiff speaks generally about how Parmar allegedly employed “a
                                             23
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 25 of 33 PageID: 1247




  variety of fraudulent methods designed to grossly inflate the value of Company A

  and trick the Private Investment Firm and others into believing that Company A was

  worth substantially more than its actual value,” (Complaint ¶11) Plaintiff fails to

  allege any facts to support this theory and conspicuously declines to make any

  attempt to plead with particularity what the “actual value” of CHT was.

        Plaintiff alleges that “the co-conspirators caused the Private Investment Firm

  and others to value Company A at over $300 million.” Complaint ¶13. Not only

  does Plaintiff fail to allege what the actual value of CHT is, they incredibly don’t

  even include a non-specific allegation that it is worth less than $300 million, or that

  the $300 million value was false or inflated. Instead of addressing the total enterprise

  value, Plaintiff focuses on the value of three of CHT’s many subsidiaries, which are

  alleged to have inflated values. Plaintiff’s failure to then connect these allegedly

  inflated subsidiaries to the total enterprise value, or to in any way address the value

  of the other uncontested subsidiaries, is fatal to their claim.

        On information and belief, Plaintiff’s failure to address the total enterprise

  value is not simply an oversight, but rather a recognition that there is absolutely zero

  evidence to support the notion that the total enterprise value is anything less than the

  $300 million that the Private Investment Firm valued it at. On the contrary, the due

  diligence documents relied upon by both the SEC and Plaintiff here demonstrate that

  the actual total enterprise value of CHT was significantly greater than $300 million


                                             24
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 26 of 33 PageID: 1248




  at the time of the go-private transaction. Discovery materials provided by Plaintiff

  in the course of the criminal proceeding support rather than contradict this value. 7

          As outlined in United States v. Starr, 816 F.2d 94, 98, (2nd Cir. 1987):

                Misrepresentations amounting only to a deceit are insufficient to
                maintain a mail or wire fraud prosecution. Instead, the deceit
                must be coupled with a contemplated harm to the victim.
                Moreover, the harm contemplated must affect the very nature of
                the bargain itself. Such harm is apparent where there exists a
                “discrepancy between benefits reasonably anticipated because of
                the misleading representations and the actual benefits which the
                defendant delivered, or intended to deliver.”

  Id., quoting United States v. Regent Office Supply Co., 421 F.2d 1174, 1182 (2nd Cir.

  1970).

      b. Plaintiff Has Failed to Sufficiently Plead Fraudulent Misrepresentations

          Independent of the standard applicable to Rule 12(b)(6) motions, and as noted

  above, Fed. R. Civ. P. 9(b) requires that “in all averments of fraud or mistake, the

  circumstances constituting fraud or mistake shall be stated with particularity.” This

  particularity requirement has been rigorously applied in securities fraud cases. In re

  Burlington, 114 F.3d at 1417. As such, plaintiffs asserting securities fraud claims

  must specify “the who, what, when, where, and how: the first paragraph of any

  newspaper story.” In re Advanta Corp. Sec. Litig., 180 F.3d 525, 534 (3d Cir. 1999)


  7
   In particular, FBI-0000000003-6, which records an interview with staff of Duff &
  Phelps on the specific issue of the valuation of CHT, reveals that CHT was
  independently evaluated as having a worth substantially greater than that paid by CC
  Capital.
                                             25
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 27 of 33 PageID: 1249




  (quoting DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990)). “Although

  Rule 9(b) falls short of requiring every material detail of the fraud such as date,

  location, and time, plaintiffs must use ‘alternative means of injecting precision and

  some measure of substantiation into their allegations of fraud.’” In re Rockefeller,

  311 F.3d at 216 (quoting In re Nice Sys., Ltd. Secs. Litig., 135 F. Supp. 2d 551, 577

  (D.N.J. 2001)).

        In addition to Rule 9(b), plaintiffs alleging securities fraud must also comply

  with the heightened pleading requirements of 15 U.S.C. §§ 78u-4(b)(1), (b)(2),

  which “imposes another layer of factual particularity to allegations of securities

  fraud.” In re Rockefeller, 311 F.3d at 217. It requires any securities fraud claim

  brought under the 1934 Act to:

               specify each statement alleged to have been misleading, the
               reason or reasons why the statement is misleading, and, if an
               allegation regarding the statement or omission is made on
               information and belief, the complaint shall state with
               particularity all facts on which that belief is formed.

  15 U.S.C. §78u-4(b)(1). If this requirement is not met, "the court shall . . . dismiss

  the complaint.” 15 U.S.C. §78u-4(b)(3)(A).

        Here, Plaintiff has utterly failed to allege any specific representations by

  Parmar and his alleged co-conspirators to the Private Investment Firm. Instead,

  Plaintiff generally states:

               During the due diligence phase of the Go-Private Transaction,
               the Private Investment Firm was interested in seeing revenue and
                                           26
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 28 of 33 PageID: 1250




               earnings data supporting Company A’s organic growth rate. In
               this regard, during the due diligence, the co-conspirators sent the
               Private Investment Firm information concerning customer
               revenue for the Operating Company, among other entities.

  Complaint ¶49.

        Rather than outline any specific allegedly misleading statements

  communicated to the Private Investment Firm, Plaintiff instead chooses to quote

  from the illegally obtained emails between the alleged co-conspirators. None of

  these emails were sent to, or shared with, CC Capital or its representatives, either

  before or after the consummation of the go private transaction. They cannot

  therefore support Plaintiff’s claim and certainly do not meet the heightened pleading

  requirements that Plaintiff must meet to prevail.

        Plaintiff’s failure to plead any specific fraudulent statements is fatal to

  Plaintiff’s claims. Furthermore, this is not a simple drafting error that could be

  remedied through an amended pleading, as the evidence that Parmar in fact provided

  the Private Investment Firm with thousands of pages of true and accurate data during

  the due diligence process, and that the representatives of the firm were anything but

  misled, is overwhelming.

    III. Plaintiff Should Be Sanctioned with Dismissal or Disqualification for
   Their Brazenly Improper Use of Illegally Obtained Emails and Violations of
                           the Attorney-Client Privilege.

        Finally, Claimants move that this case be dismissed, or, in the alternative, for

  an evidentiary exclusion and disqualification of Plaintiff’s counsel, for their patently
                                            27
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 29 of 33 PageID: 1251




  improper use of stolen emails and their review and subsequent publication of

  attorney-client privileged communications.

        18 U.S.C. §2701 makes it a crime to either access without authorization, or

  exceed an authorization to access stored communications, such as emails. Here,

  Chinh Chu, Truc To, and others at CHT and CC Capital violated this provision by

  illegally accessing the email communications stored at the domain of

  constellationhealthgroup.com. This domain, and the associated email accounts,

  were registered to and owned by Parmar, not CHT or CC Capital. In fact, all CHT

  employees used email addresses at the domain name of orionhealthcorp.com, not

  constellationhealthgroup.com. The only mode of access to the electronic storage of

  constellationhealthgroup.com emails was through the use of login information and

  passwords belonging to Parmar, which permitted access to the storage facility of the

  service provider.

        Chinh Chu and Truc To were fully aware that their access and use of these

  stored communications was unlawful. Even if it had not been patently obvious, this

  was communicated to them, through counsel, after it was discovered that they had

  misappropriated the domain for themselves. On October 12, 2017, John Altorelli,

  attorney for Chinh Chu and CC Capital responded to a cease and desist letter by

  stating that the domain and emails would “remain in a ‘frozen’ state until an

  appropriate determination can be made as to the history, ownership, custody and the


                                          28
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 30 of 33 PageID: 1252




  like.” Altorelli further promised that, if the parties couldn’t agree on the legalities,

  they would “seek judicial assistance.”

        On information and belief, Altorelli’s email was an intentional

  misrepresentation, designed to fraudulently prevent Parmar from filing any legal

  action to prevent Chinh Chu, Truc To and CC Capital from continuing their illegal

  conduct. No judicial assistance was ever sought and Chinh Chu, Truc To and CC

  Capital continued to access, review and use the stolen emails in a flagrant and willful

  violation of both federal and state criminal statutes.

        Stunningly, these parties then provided the stolen email communications to

  Plaintiff’s counsel who chose to ignore the criminal conduct of Chinh Chu, Truc To

  and CC Capital and, instead, to use the criminally obtained emails for Plaintiff’s

  benefit by publishing the contents in this complaint.

        The complaint at bar quotes extensively and unapologetically from these

  emails including, shockingly, communications with counsel that are clearly

  protected by the attorney-client privilege.

        Plaintiff’s outrageous and unethical use and publication of criminally obtained

  emails and attorney-client privileged communications should not be permitted to

  stand unanswered and the Court should exercise its inherent authority to sanction

  this conduct.

        As the Court in Lynn v. Gateway Unified Sch. Dist., 2011 U.S. Dist. LEXIS


                                            29
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 31 of 33 PageID: 1253




  143282, *14, 2011 WL 6182348 (E.D.C.A. 2011) explained:

               When a party wrongfully obtains documents outside the normal
               discovery process, a number of different types of sanctions are
               available. These include dismissal of the action, the compelled
               return of all documents, restrictions regarding the use of the
               documents at trial, disqualification of counsel and monetary
               sanctions. Courts have considerable discretion in choosing the
               appropriate sanction under its inherent authority and may, for
               example, dismiss claims, enter default judgment, and award
               attorney's fees and costs.

  Id. At *14, citing United States v. Shaffer Equip. Co., 11 F.3d 450, 461-62 (4th

  Cir.1993); Fayemi v. Hambrecht & Quist, Inc., 174 F.R.D. 319, 324-27

  (S.D.N.Y.1997); Glynn v. EDO Corp., 2010 U.S. Dist. LEXIS 86013, 2010 WL

  3294347 (D.Md.2010).

        The Court in Lynn examined a very similar situation to the case at bar, where

  Plaintiff’s counsel was in receipt of 39,312 emails, which were illegally stolen from

  the defendant. The Court reasoned that Plaintiff’s counsel was in possession of

  stolen property, in violation of California Penal Code 496 and 502, in disqualifying

  counsel and prohibiting Plaintiff from introducing “any evidence, including cross-

  examining any witnesses, about the contents of these emails.”

        “A court must be able to sanction a party that seeks to introduce improperly

  obtained evidence; otherwise the court, by allowing the wrongdoer to utilize the

  information in litigation before it, becomes complicit in the misconduct.” Am. Unites

  for Kids v. Lyon, 2015 U.S. Dist. LEXIS 171614, *26, quoting Fayemi v. Hambrecht


                                           30
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 32 of 33 PageID: 1254




  & Quist, Inc., 174 F.R.D. 319, 324 (S.D.N.Y. 1997).

         In the case at bar, it is unquestionable that Plaintiff’s counsel is in receipt of

  stolen property; Parmar’s stored private electronic communications. It is unclear

  whether this conduct was willful and knowing, or if Chinh Chu, Truc To, and others

  made materially false representations to Plaintiff’s counsel to falsely convince them

  that the emails were properly obtained. In determining the appropriate sanction,

  movants respectfully request that the Court conduct a hearing to take testimony on

  the circumstances under which Plaintiff came into possession of this stolen property.

  Under 18 U.S.C. §2315, the requisite mental state for receipt of stolen property can

  be proven by showing knowledge that the property is stolen or willful blindness to

  that fact.

         Even in the unlikely event that this Court finds that Plaintiff’s counsel’s

  receipt and review of the stolen emails was not unlawful, sanctions are still

  appropriate because many of the emails quoted are clearly protected under the

  attorney-client privilege. Josephson v. Marshall, 2001 U.S. Dist. LEXIS 10049,

  2001 WL 815517, *2 (S.D.N.Y. July 19, 2001) (holding that where documents were

  obtained outside the normal discovery process but not wrongfully, ordinary attorney-

  client privilege analysis applies).

         Plaintiff’s use of stolen emails and quotations from attorney-client privileged

  communications should not be countenanced by this Court. Dismissal, evidentiary


                                             31
Case 2:18-cv-09293-MCA-LDW Document 62 Filed 04/09/20 Page 33 of 33 PageID: 1255




  preclusion, or disqualification are appropriate.

                                    CONCLUSION

        For all the reasons stated herein, Defendant respectfully requests that this

  Court issue an Order dismissing this case and disqualifying Plaintiff’s Counsel,

  together with such other and further relief as the Court deems appropriate.



                                          Respectfully submitted,



                                          Timothy C. Parlatore, Esq.
                                          Attorney for the Claimants
                                          One World Trade Center, Suite 8500
                                          New York, NY 10007
                                          212-679-6312
                                          212-202-4787 Facsimile
                                          timothy.parlatore@parlatorelawgroup.com




                                            32
